Citation Nr: 1206896	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2003 rating decision in which the RO granted service connection and assigned an initial rating of 30 percent for PTSD, effective April 1, 2003.  In September 2003, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in April 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2005.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  By rating decision of March 2007, the RO granted an initial 50 percent rating for PTSD from April 1, 2003.  However, inasmuch as higher ratings for PTSD are assignable, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Following the RO's most recent (November 2009) adjudication of the claim for a higher rating, pertinent VA treatment records-including the report of a December 2010 VA psychiatric evaluation-were obtained and associated with the claims file.  

In November 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

As explained in more detail below, the Board has recharacterized the appeal as encompassing a claim for a TDIU due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional action.  The remand also addresses claim for service connection for erectile dysfunction-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in July 2010, the Veteran filed a request to reopen a claim for service connection for peripheral neuropathy of the left lower extremity and in August 2011, the Veteran filed a claim for an increased rating for ischemic heart disease.  It does not appear that the July 2010 request to reopen or the August 2011 claim for increase have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

At the outset, as noted above, the RO obtained and associated with the claims file additional VA treatment records-including the report of a December 2010 VA psychiatric evaluation.  The evidence was received after issuance of the most recent (November 2009) supplemental SOC (SSOC) and has not been considered by the RO.  

Under these circumstances, the Board has no alternative but to remand the matters on appeal to the RO for consideration for the claims in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37, (2011).

The Board also finds that additional development, prior to reconsideration of the claims, and issuance of the above-referenced SSOC, is warranted.

Initially, the Board also notes that, in September 2008, the Veteran filed a claim for a TDIU due to service-connected PTSD.  He indicated that his PTSD had an extreme impact on his work, which forced him to resign.  During the November 2011 Board hearing, the Veteran maintained that his PTSD has rendered him unemployable since 2007.  

Under these circumstances, although the Veteran has filed a separate claim for a TDIU (which the RO has not adjudicated), the Board finds that the matter of the Veteran's entitlement to a TDIU due to PTSD is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Accordingly, after giving the Veteran an opportunity to file an updated claim for a TDIU, and completing the other action noted below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The Board notes that the Veteran's most recent VA examination to evaluate the severity of his PTSD was in September 2009.  During the November 2011 Board hearing, the Veteran stated that his PTSD symptoms have worsened since his last VA examination.  He testified that he experiences frequent nightmares, difficulty sleeping, social isolation, and unprovoked altercations.  The Veteran also stated that he has had suicidal thoughts.  The Veteran's representative contends that the report of the September 2009 VA examination-which is over 2 years old-is inadequate to evaluate the Veteran's current PTSD symptoms.

In view of allegations of worsening disability since the Veteran's last examination, the Board finds that the current record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  The examiner should also render an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain substantially gainful employment.  

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher initial rating for PTSD and the claim for a TDIU (as these claims, both emanating from an original claim for and award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file all outstanding, pertinent records.

During the November 2011 Board hearing, the Veteran stated that he receives regular treatment for his PTSD at the VA Medical Center (VAMC) in Shreveport, Louisiana.  The claims file contains VA medical records from the Shreveport VAMC, dated through December 16, 2010; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Shreveport VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since December 16, 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter the RO should also explain how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for a higher initial rating for PTSD and for a TDIU due to PTSD.

The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.  In adjudicating the claim for a TDIU, the RO should consider whether the criteria for invoking the procedures for assignment of a TDIU on an extra-schedular basis (pursuant to § 4.16(b)), are met.  The RO's readjudication of both claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims (to particularly include the VA treatment records associated with the claims file without a waiver of initial RO consideration of the evidence).  

As a final note, the Board points out that, in a June 2010 rating decision, the RO denied the Veteran's claim for service connection for erectile dysfunction.  In May 2011, the Veteran filed a statement disagreeing with the RO's denial of the claim for service connection.  By filing a timely NOD, the Veteran has initiated appellate review on this issue; however, the RO has yet to issue a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011). 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC with respect to the RO's June 2010 denial of service connection for erectile dysfunction, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.

The Veteran and his representative are reminded that, to obtain appellate review of any matter not currently in appellate status, a perfected appeal must be filed-as regards the matter of service connection for erectile dysfunction, within 60 days of the issuance of the SOC.

2.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to provide updated employment information pertinent to the claim for a TDIU due to PTSD.

3.  The RO should obtain from the Shreveport VAMC any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since December 16, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  

The RO's letter should specifically explain how to establish entitlement to a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since the April 1, 2003 effective date of the award of service connection for PTSD, the Veteran's service-connected psychiatric disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to the Veteran's age or impairment due to nonservice-connected disability-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment. 

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher initial rating for PTSD, along with the matter of the Veteran's entitlement to a TDIU due to PTSD, to include on an extra-schedular basis, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority. 

The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.  

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

